Citation Nr: 1326936	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  08-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to compensation benefits for right foot neuroma pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012) as a result of VA podiatry treatment between 1993 and 1996 including surgery performed at the Tuskegee VAMC on January 14, 1994.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to April 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 rating decisions by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal. 

In June 2011, the Veteran was afforded his requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the Veteran's service connection claim for an acquired psychiatric disorder was granted in a November 2012 rating decision.  To date, the Veteran has not appealed either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2012).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision and remand, along with the Veteran's paper claims file.

The issue of entitlement to compensation benefits for right foot neuroma pursuant to 38 U.S.C.A. § 1151 as a result of VA podiatry treatment between 1993 and 1996 including surgery performed at the Tuskegee VAMC on January 14, 1994, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The Veteran's current cervical spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and arthritis is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for a cervical spine disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim in the September 2008 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2010, March 2012, and February 2013, the results of which have been included in the claims file for review.  VA medical opinions were also provided in April 2010 and March 2013.  These examinations and medical opinions involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that these VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in June 2011.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the Board hearing, the AVLJ specifically noted the issue as "looking to service connected a cervical spine disability, but we also have to look at what's called the new and material standard because there's been a prior final denial."  See BVA hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs.  The AVLJ noted the element of the claim that was lacking to substantiate the claim for benefits - namely, a nexus opinion.  See Board hearing transcript, pages 7-9.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  See Board hearing transcript, page 9.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing has been rendered harmless due to further Board development of the claim.

The Board is also satisfied as to substantial compliance with its February 2012 remand directives regarding the cervical spine claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included, in pertinent part, obtaining the Veteran's recent VA treatment records, which were obtained and associated with the Veteran's Virtual VA paperless claims file.  The remand also included scheduling the Veteran for another VA examination and medical opinion - which were afforded to him in March 2012, February 2013, and March 2013.  Finally, the remand included readjudicating the claim, which was accomplished in the March 2013 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

To establish direct service connection, the record must contain competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, since filing his claim in May 2008, a current diagnosis has been established.  At the April 2010 VA examination, the Veteran was diagnosed with status-post cervical fusion.  On VA examination in February 2013 the Veteran was diagnosed with degenerative joint disease of the cervical spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran asserts that during his active military service, while he was stationed in Korea, he was riding in a truck when it flipped over and rolled down the hill.  The Veteran testified at his Board hearing that he fell out of the truck and landed on part of his rocket launcher.  The Veteran stated that he went to sick call several times after this incident.  He testified to having neck pain since that incident.  See Board Hearing Transcript, pages 3-4.  Notably, the Veteran reported a neck injury to a VA examiner in January 1966.  Thus, the record reflects that an "event" occurred during active service.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.

Historically, the Veteran's STRs are silent for documentation of neck pain or a neck injury which allegedly occurred in 1959.  See VA x-ray report dated January 3, 1966.  On a March 1961 separation examination, the Veteran generally denied a history of arthritis, rheumatism, lameness and neuritis.  Clinical evaluation of the spine was normal.  The Veteran's active military service ended in April 1961.

Similarly, on a June 1962 Army Reserve retention examination, the Veteran denied a history of arthritis, rheumatism, lameness and neuritis.  However, he did report a history of other abnormalities such as mumps, whooping cough, headache, dizziness/fainting spells, eye trouble, ear trouble, running ears, shortness of breath, pain or pressure in chest, stomach/liver/intestinal trouble, rupture, piles/rectal disease, venereal disease and frequent trouble sleeping.  He described a history of an automobile accident in May 1961 requiring a hospitalization.  Physical examination indicated a normal clinical evaluation of the spine.

The first post-service relevant complaint of neck pain was at a January 1966 VA general medical examination.  At that time, the Veteran reported an Army truck incident wherein he landed on his shoulder and, since that time, he had experienced recurrent episodes of neck stiffness, particularly when laying in a certain position.  He further stated that, since August 1985, his neck pain had occurred more frequently and lasted longer.  A cervical spine x-ray examination was interpreted as showing findings within normal limits.

The Veteran underwent a period of VA hospitalization in February 1966 due to complaint of low back pain with radiation down both legs.  The Veteran was noted to stand in attitudes suggestive of over-exaggeration of symptoms.  His physical examination findings were described as "minimal," and his "rapid recovery" after a long conference discussion with doctors suggested a psychoneurotic element to his problems.  The Veteran was diagnosed with psychoneurosis, anxiety-type, manifested by complaints of pain in the neck and low back with stocking and glove anesthesia.

In pertinent part, in October 1984, the Veteran was diagnosed with cervicalgia by his private physician.  Subsequently, at a VA general medical examination in June 1997, the Veteran's neck was found to be normal.  In May 2001, the Veteran underwent a cervical fusion by his private physician, in which he reported a history of severe neck pain since March 2001.  The Veteran was diagnosed with cervical spondylosis and cervical disc disease.  In January 2003, the Veteran was diagnosed with cervical spinal stenosis by a private physician.

On VA examination in April 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner found that there was inadequate evidence to create a nexus between the Veteran's injury in service (falling off a truck) and the onset of his neck pain in 2000.  He opined that the Veteran's cervical spine disorder was less likely than not related to an incident that occurred on active duty.  He provided no rationale other than "there is inadequate evidence" to link the Veteran's current neck disorder and his active military service.

In accordance with the Board's remand directives, the Veteran was afforded additional VA spine examinations in March 2012 and February 2013, but no medical opinions were provided.

Accordingly, the Veteran was afforded a VA addendum medical opinion in March 2013.  Following a review of the claims file, to include the aforementioned VA examinations, the March 2013 VA examiner determined that the Veteran's current cervical spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, to include an injury sustained following a fall from a truck.  

The March 2013 VA examiner reasoned that the Veteran's active duty medical records, including progress notes from 1957 through 1961, enlistment physicals, reenlistment physical and retention physician, contain no evaluations for injuries sustained in a fall out of an Army truck, and no complaints or evaluations for neck pain or related symptoms.  The examiner also pointed to the Veteran's Report of Medical History completed during his U.S. Army Reserve retention physical examination dated in June 1962.  On the Report of Medical History, the Veteran reported that his "health, as of present, is on the decline."  The Veteran explained that he had been in an automobile accident in May 1961, following his active duty discharge in April 1961.  He did not specify any specific injuries from the accident.  The examiner also pointed to the Veteran's statements at the January 1966 VA examination, scheduled for the purposes of his service connection claim, in which the Veteran stated that, "Since August 1965, the pain in my neck occurs more frequently and lasts longer."  Accordingly, the examiner found that the Veteran's neck was causing increased symptoms after August 1965.  In forming his medical opinion, the examiner also considered the Veteran's VA treatment records and his lay statements that he had neck pain since falling off a truck in 1959 while serving in Korea.  For the aforementioned reasons, the March 2013 VA examiner provided a negative nexus opinion.

Here, the Board accords the March 2013 VA examiner opinion significant probative value on the question of etiology, as it reflects an opinion based on a thorough review of the Veteran's medical records and provides a rationale which discusses the Veteran's assertions and pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary competent evidence or opinion of record to refute the VA examiner's opinion, and neither the Veteran nor his representative has identified an existing opinion by a competent professional to support the claim.

The only evidence tending to support this claim includes the Veteran's report of a neck injury during service, which the Board finds credible and has been accepted as true by the VA examiner.  The Veteran reports continuous symptomatology since his active military service.  See BVA Hearing Transcript, page 4, and January 1966 VA examination report.  In June 2008, the Veteran's sister also indicated that she recalled when the Veteran returned from service, he was having problems with his neck, back, and arms.  She witnessed him being unable to turn his head from side to side, and was unable to look up.

The Board finds that the opinion of the March 2013 VA examiner greatly outweighs the lay report of continuity of symptomatology since service, and the Veteran's own self-diagnosis and nexus opinion.  The record reflects that, contemporaneous in time to service discharge, the Veteran reported numerous abnormalities but made no mention of chronic neck pain.  The Board finds that no persuasive rationale to explain why the Veteran failed to report chronic neck pain, but specifically denied a history of arthritis, rheumatism, lameness and neuritis, other than the likely fact that chronic neck pain was not present at those examinations.

The earliest pertinent post-service medical evidence associated with the claims file is dated January 1966, almost five years after the Veteran's military separation in 1961, at which time no orthopedic or neurologic abnormality was found.  Furthermore, in February 1966, VA physicians found no orthopedic or neurologic abnormalities related to the Veteran's neck.  Rather, the Veteran's symptoms of neck pain, low back pain and an exaggerated stance were attributed to a psychoneurosis.  Notably, the Veteran is service-connected for an acquired psychiatric disorder.  Thus, while the Veteran's sister may have witnessed the Veteran with limitation of neck motion, the February 1966 physicians attributed the Veteran's abnormal symptoms to a psychoneurotic rather than an orthopedic basis.

Given this factual background, the Board finds that the VA examiner's opinion as to the significance of the lay and medical findings greatly outweigh the lay beliefs and observations in this case as the VA examiner possesses greater training and expertise to speak to the medical diagnosis and etiology of an orthopedic disorder.  The Board also finds that the persuasive medical evidence establishes that arthritis was not manifest in service or a compensable degree thereafter, and that the lay statements regarding the onset of arthritis in service or to a compensable degree within one year of discharge are greatly outweighed by the credible lay and medical evidence in this case - including the VA examiner's impression of the significance of the lay assertions in light of the medical evidence of record.  

The Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a cervical spine disorder is not warranted.


ORDER

The claim of entitlement to service connection for a cervical spine disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining 38 U.S.C.A. § 1151 claim can be properly adjudicated.

In February 2012, the Board remanded this claim, in pertinent part, for the AMC to obtain a medical opinion.  To date, this action has not been fully accomplished.  Specifically, the Veteran was scheduled for VA foot examinations and medical opinions in March 2012 and February 2013.  Both VA examiners found that it was possible that the Veteran's additional disability of right foot pain and neuroma was due to VA treatment.  The March 2012 VA examiner then found that this additional disability was not intentional on the part of VA.  The February 2013 examiner found that this additional disability was not due to negligence on the part of VA.  However, neither VA examiner addressed whether the proximate cause of this additional disability was due to carelessness, lack of proper skill, error in judgment, or similar instance of fault on part of VA in furnishing the surgical treatment, or whether the additional disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  These medical questions were specifically requested in the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  Thus, this claim must therefore be remanded to ensure compliance with the Board's previous remand directives.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should return the claims file to the examiner who conducted the February 2013 VA foot examination for an addendum medical opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion on whether the proximate cause of the Veteran's additional disability of right foot pain and neuroma was:

a) Carelessness?
b) Lack of proper skill?
c) Error in judgment?
d) Similar instance of fault on part of VA in furnishing the surgical treatment (i.e., VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR VA furnished the medical treatment without the Veteran's informed consent)?
e) An event not reasonably foreseeable?

For purposes of this opinion, the examiner is requested to consider the significance of the following:

a) the Veteran's history of VA podiatry treatment between 1993 and 1996;
b) the Veteran's subjective and clinical findings before, during, and after surgery on January 14, 1994;
c) the informed consent form for the January 14, 1994, surgery;
d) his February 1994 treatment for painful post-operative stitch abscess;
e) the Veteran's VA treatment for right foot neuroma, status post surgery, in May 1995;
f) the Veteran's treatment for new onset right foot pain by a private examiner in 1986;
g) the Veteran's treatment for Morton's toe with denial of numbness or tingling of the right toes in November 1986; and,
h) the February 2009 private treatment for right forefoot neuroma between the 4th and 5th metatarsal heads.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

2.  The AMC should also undertake any other development it determines to be warranted.

3.  Then, the AMC should readjudicate the Veteran's 38 U.S.C.A. § 1151 claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a SSOC and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


